DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-7, 9, 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 5,454,625).
In re claims 1 and 12, Christensen teaches a receptacle (10) configured to contain surgical sponges; a base (30) comprising one or more wheels to facilitate movement across a floor surface; a support member (41, 42) having a first end portion and second end portion (top, bottom), said first end portion of said support member coupled to said receptacle (via 20) and said second end portion of said support member is coupled to said base (fig. 7A-C), wherein said support member is extendable between a first length and a second length such that a height of said receptacle is adjustable between a minimum height and a maximum height (fig. 7A-C), said first length being shorter than said second length, said support member comprising an actuator (50); and a pedal (34) operatively coupled to said actuator, said pedal movable between a first position when said receptacle is at a maximum height of said receptacle and a second position when said receptacle is at a minimum height (clear from pg. 4, ln 56-66).
Christensen differs in that it does not explicitly teach a distance between said first position and said second position of said pedal defines a pedal stroke; and wherein a distance between said minimum height and said maximum height of said receptacle is at least twice as large as said pedal stroke. Nonetheless it would have been obvious to one of ordinary skill in the art to incorporate a distance between said minimum height and said maximum height of said receptacle is at least twice as large as said pedal stroke since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In re claims 2 and 13, Christensen teaches said actuator is a hydraulic actuator (see abstract).
In re claims 6 and 17, Christensen doesn’t teach that said pedal has translational movement between said first position and said second position. Nonetheless, the examiner notes that designing the pedal such that it moves in a translational manner would be an obvious matter of design choice. The examiner notes that applicant has offered no criticality for having the pedal move in a translational manner.
In re claims 7 and 18, Christensen inherently teaches that the pedal is configured to be manually actuated (it’s a foot pedal).
In re claim 9, the examiner takes official notice that it is well known and conventional in the art for pedals to move from a first position to said second position by a single pedal actuation. 
Allowable Subject Matter
Claims 3-5, 8, 10-11, 14-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614